Citation Nr: 0524067	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected bilateral tinnitus, to include 
entitlement to separate evaluations for each ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
July 1954.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an October 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in St. Paul, Minnesota (RO).  


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for tinnitus, to 
include separate evaluations for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was granted service connection for tinnitus by 
rating decision dated in October 2003, and a 10 percent 
rating was assigned, effective from June 19, 2003.  The 10 
percent rating remains in effect to this date.

The veteran's sole contention on appeal, as advanced through 
his representative, is that he is entitled to a separate 
rating of 10 percent for tinnitus for each ear.

In this case, the veteran's disability is currently evaluated 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  Under that 
Diagnostic Code, a 10 percent evaluation, the currently 
assigned evaluation, represents the maximum schedular 
criteria for that disability.  38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004).

The veteran is appealing the original assignment of a 
disability evaluation following the award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

The regulations pertaining to the rating of tinnitus were 
revised, effective June 13, 2003.  Since the veteran's claim 
was filed on June 19, 2003, the revised regulations apply to 
his claim.

The revised regulation, effective on and after June 13, 2003, 
provides for a rating of 10 percent for recurrent tinnitus.  
The 10 percent rating is the highest rating assignable for 
tinnitus.  The regulation contains three notes, as follows:

Note (1): A separate evaluation for 
tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, 
except when tinnitus supports an 
evaluation under one of those diagnostic 
codes.

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may be pathologic) under this 
diagnostic code, but evaluate it as part 
of any underlying condition causing it.

38 C.F.R. § 4.87, Diagnostic Code 6260.

The facts of this case are not in dispute.  In the 
appellant's July 2003 VA audiological examination, bilateral 
tinnitus was diagnosed.  By an October 2003 rating decision, 
the RO granted the appellant's claim for service connection 
for tinnitus and assigned a 10 percent disability rating 
under Diagnostic Code 6260 for the appellant's service-
connected tinnitus, effective from June 19, 2003, the date of 
receipt of the appellant's claim.  See 38 C.F.R. § 3.400 
(2004).

As noted above, the appellant's service-connected tinnitus 
has been rated under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, which provides that a maximum 10 
percent evaluation is warranted for recurrent tinnitus.  The 
Board has determined that this is a matter in which the law, 
as opposed to the evidence, is dispositive of the issue.  In 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for tinnitus under the applicable diagnostic code is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a 
higher schedular rating cannot be granted.  Accordingly, the 
claim for a rating in excess of 10 percent, to include 
separate evaluations for each ear, must be denied as a matter 
of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002) (2004).  Because the 
claim is being denied as a matter of law, no further 
development under the VCAA or previously existing law is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).


ORDER

An initial evaluation in excess of 10 percent for service-
connected bilateral tinnitus, to include entitlement to 
separate evaluations for each ear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


